Woods, J.
— The appellant filed a claim against the appellee as administrator of the estate of Mary Ayers, for alleged services as an attorney in the defence of her son, against a charge of murder. The court refused to allow the claim, and the appellant insists that the decision is contrary to the evidence.
There was the direct testimony of four witnesses, including-the appellant, who was called by the court, tending strongly to establish the claim; but there was very strong circumstantial evidence to the contrary. The settled practice of this court is not to reconsider the findings of the nisi prius courts upon questions of fact, if there is in the record any evidence which fairly tends to support the finding, and especially must this be so where the decision is against the party which had the burden of the issue.
Judgment affirmed, with costs.